       Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                        )
STATE OF MARYLAND, et al.,              )
                                        )     Civil Action No. 1:17-2139 (KBJ)
                  Plaintiffs,           )
                                        )
           v.                           )
                                        )
UNITED STATES DEPARTMENT OF             )
EDUCATION, et al.,                      )
                                        )
                  Defendants.           )
                                        )

                DEFENDANTS’ SUPPLEMENTAL MEMORANDUM
               Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 2 of 16



                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES ........................................................................................................ iii

INTRODUCTION ......................................................................................................................... 1

ARGUMENT ................................................................................................................................. 2

          I.         AIR ALLIANCE SHOULD NOT AFFECT THE COURT’S ANALYSIS OF
                     THE STATES’ STANDING (Question 1) ............................................................ 2

                     A.         The States’ Asserted Injury to Its Sovereign Interest in Enforcing
                                Consumer Protection Laws Does Not Resemble the Air Alliance Injury
                                Arising From Hazardous Chemical Accidents on State Territory ............. 3

                     B.         The Direct Connection in Air Alliance Between Hazardous Chemical
                                Accidents and Resulting Damages Is Lacking Here .................................. 6

          II.        THE STATES HAVE PRESENTED NO EVIDENCE TO SUPPORT THEIR
                     ASSERTION OF “MONETARY EXPENDITURES” RESULTING FROM
                     THE DEPARTMENT ACTIONS THAT THEY CHALLENGE (Question 2) ... 10

          III.       THE STATES HAVE PRESENTED NO EVIDENCE OF “HARMS” CAUSED
                     BY THE DEPARTMENT’S ALLEGED DELAYS OR FAILURES AND
                     MITIGATED BY ALLEGED MONETARY EXPENDITURES (Question 3) ... 12

CONCLUSION ............................................................................................................................ 13




                                                                     ii
             Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 3 of 16



                                                 TABLE OF AUTHORITIES

Cases

Air Alliance Houston v. Environmental Protection Agency,
        906 F.3d 1049 (D.C. Cir. 2018) (per curiam) ........................................................... passim

Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592 (1982) ............................................ 2, 4

Am. Ass’n of Cosmetology Schs. (“AACS”) v. DeVos, 258 F. Supp. 3d 50 (D.D.C. 2017) ........... 7

Dist. of Columbia v. Trump, 291 F. Supp. 3d 725 (D. Md. 2018) ................................................. 4

Georgia v. Tenn. Copper Co., 206 U.S. 230 (1907) .................................................................. 4, 5

Gov’t of Province of Manitoba v. Zinke, 273 F. Supp. 3d 145 (D.D.C. 2017), aff’d sub nom
       Gov’t of Manitoba v. Bernhardt, 923 F.3d 173 (D.C. Cir. 2019) ...................................... 5

Hawaii v. Standard Oil Co., 405 U.S. 251 (1972) ......................................................................... 5

Massachusetts v. EPA, 549 U.S. 497 (2007) ............................................................................. 4, 5

Massachusetts v. Mellon, 262 U.S. 447 (1923) .............................................................................. 6

Pennsylvania v. Kleppe, 533 F.2d 668 (D.C. Cir. 1976) ............................................................... 6


Statutes

Higher Education Act (“HEA”) Title IV, 20 U.S.C. §§ 1070 et seq. ........................................... 1

20 U.S.C. § 1002 ............................................................................................................................. 1

20 U.S.C. § 1088 ............................................................................................................................ 1


Administrative Materials

Final regulations (“2014 Final Rule”), 79 Fed. Reg. 64890, 65081 (Oct. 31, 2014) .. 3, 8, 9, 10, 12




                                                                      iii
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 4 of 16



                                        INTRODUCTION

       Pursuant to the Court’s Order of April 12, 2019 [ECF 82], Defendants respectfully submit

this supplemental memorandum addressing the potential impact of the D.C. Circuit’s decision in

Air Alliance Houston v. Environmental Protection Agency, 906 F.3d 1049 (D.C. Cir. 2018) (per

curiam), on the Court’s analysis of whether the plaintiff states in this case (the “States”) have

standing to challenge certain alleged delays and failures by the U.S. Department of Education

(“Department”) in its implementation of gainful employment regulations (the “GE Rule”),

promulgated in 2014 under Title IV of the Higher Education Act of 1965 (“HEA”), which attempt

to implement language in the HEA requiring certain postsecondary programs to “prepare students

for gainful employment in a recognized occupation.” See 20 U.S.C. §§ 1002(b)(1)(A)(i), (c)(1)(A),

1088(b)(1)(A)(i).

       Defendants previously have explained that the States lack standing to assert their claims,

either on a theory of parens patriae standing, or on their own behalf. As discussed in detail below,

nothing in the D.C. Circuit’s Air Alliance decision affects that analysis. Air Alliance involved a

situation where it was undisputed that states had spent money responding to accidental hazardous

chemical releases within their territories. See Air Alliance, 906 F.3d at 1056. The plaintiff states in

that case sought to challenge an Environmental Protection Agency (“EPA”) rule delaying the

effective date of a prior EPA rule designed to decrease the incidence of such accidental chemical

releases. See id. The D.C. Circuit’s conclusion that the states had standing to challenge EPA’s

delay rule rested in large part on its recognition that hazardous chemical releases within a state’s

territory necessarily imposes certain financial obligations on a state, whether in connection with

land or natural resources that it owns, or simply to protect the earth and air within its territorial

boundaries. See id. at 1059-60. There was also a direct connection between the state financial
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 5 of 16



expenditures involved in responding to chemical accidents, on the one hand, and a delayed federal

rule that was specifically aimed at mitigating the need for those precise expenditures, on the other.

       No similar proprietary or quasi-sovereign interest in state-owned or controlled territory is

at stake here, and there is no similar direct connection between state expenditures and a delayed

federal rule. The States’ attempt to analogize enforcement actions under state consumer protection

laws—which necessarily reflect state policy goals and enforcement priorities—to hazardous waste

cleanup is fundamentally flawed. Moreover, the record contains no evidence of states’ monetary

expenditures in connection with such actions, nor of any impact on such expenditures from the

Department’s implementation of aspects of the GE Rule. The States’ asserted injuries remain

speculative, and are not fairly traceable to the Department actions that they seek to challenge.

                                          ARGUMENT

I.     AIR ALLIANCE SHOULD NOT AFFECT THE COURT’S ANALYSIS OF THE
       STATES’ STANDING (Question 1)

       In Air Alliance, the D.C. Circuit recognized that states might rest their standing on

“nonsovereign,” “proprietary interests such as ‘own[ing] land or participat[ing] in a business

venture.’” Air Alliance, 906 F.3d at 1059 (quoting Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458

U.S. 592, 601-02 (1982)). The States contend that Air Alliance relates to one asserted injury that

they have claimed establishes their “proprietary standing”—namely, an alleged increase in State

expenditures on investigating fraudulent programs, in the course of enforcing state consumer

protection laws, that, they contend, will be required if the Department fails to proceed with

implementing the GE Rule in the ways challenged in the Complaint. See Plaintiff States’

Supplemental Memorandum (“Pl. Supp. Br.”) [ECF 83] at 3 & n.1. 1 However, any costs


1
 The States’ brief identifies two other alleged injuries identified in their prior briefing—namely,
an alleged waste of State-funded grant money paid to schools that might have been deemed


                                                 2
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 6 of 16



associated with States’ law enforcement activities—such as the investigations that they contend

will be required—do not relate to any asserted proprietary interest of the States and are far afield

of the type of injury found sufficient in Air Alliance. Moreover, nothing in Air Alliance helps the

States establish the causation or redressability prongs of standing.

       A.      The States’ Asserted Injury to Its Sovereign Interest in Enforcing Consumer
               Protection Laws Does Not Resemble the Air Alliance Injury Arising From
               Hazardous Chemical Accidents on State Territory

       First of all, the alleged injury at issue in Air Alliance, based on states’ proprietary or quasi-

sovereign interest in their land, is distinct from the injury that the States have alleged here, and

that difference is dispositive. The question before the court in Air Alliance was whether states had

standing to challenge an EPA rule (the “Delay Rule”) delaying the effective date of another

recently-promulgated rule (the “new EPA rule”), which would strengthen existing regulations

aimed at reducing the occurrence and effects of industrial chemical accidents. See id. at 1055-56.

The court held that the states did have standing on the theory that they had established injury to

their proprietary interests. See id. at 1059-60. In reaching this conclusion, the court pointed to

evidence in the record that, for example, one of the state plaintiffs had “spent $370,000 responding

to and investigating a refinery explosion” of the very type that the new EPA rule was designed to

prevent, and that hundreds of industrial facilities whose accidental hazardous chemical releases

were meant to be prevented by the new EPA rule were within the plaintiff states’ territories. See




ineligible for Title IV loans if they had had failing debt-to-earnings rates for two years, and an
alleged loss of tuition at State-sponsored schools if students who might have switched from GE
programs if those programs lost Title IV eligibility then sought to attend State-sponsored schools
instead—but the States concede that the D.C. Circuit’s analysis in Air Alliance does not support
their standing based on those alleged injuries. See id. at 3 & n.1. As previously explained, neither
of these two asserted injuries supports the States’ standing, and indeed, the GE Rule predicted that
states’ costs might increase, not decrease, if more students attended their schools. See Final
regulations (“2014 Final Rule”), 79 Fed. Reg. 64890, 65081 (Oct. 31, 2014).
                                                  3
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 7 of 16



id. at 1059. In promulgating the new EPA rule, EPA had expressly anticipated that similar future

costs would be reduced as a result of the rule’s implementation. See id. at 1055. The court thus

reasoned that the challenged Delay Rule would cause a “pocketbook” injury to the states

themselves. Id. at 1059-60.

       Although the court did not expressly so state, its recognition that a “proprietary interest”

would apply to state ownership of land suggests that the state expenditures in that case related to

cleaning up hazardous chemical releases on land, or in connection with natural resources, that the

states owned. That understanding is in line with the Supreme Court’s analysis in Snapp, which

explained that state proprietary interests are those that arise from, “for example, own[ing] land or

participat[ing] in a business venture,” where a state as proprietor would have “the same interests

as other similarly situated proprietors.” Snapp, 458 U.S. at 601; see also, e.g., Dist. of Columbia

v. Trump, 291 F. Supp. 3d 725, 743-45 (D. Md. 2018) (holding that an asserted competitive injury

to the proprietary interests of the State of Maryland and District of Columbia in hotel and

convention center properties that they owned was sufficient to confer standing for purposes of their

Emoluments Clause challenge regarding the Trump Hotel).

       To the extent the state expenditures identified in Air Alliance were not due to state

ownership of land or natural resources, the D.C. Circuit’s finding of state standing is consistent

with the Supreme Court’s recognition that, even when a state “owns very little of the territory

alleged to be affected,” it retains a “quasi-sovereign” interest, “‘independent of and behind the

titles of its citizens, in all the earth and air within its domain.’” Massachusetts v. EPA, 549 U.S.

497, 518-19 (2007) (quoting Georgia v. Tenn. Copper Co., 206 U.S. 230, 237 (1907)). In

Georgia—a case with clear parallels to Air Alliance—the Supreme Court held that this quasi-

sovereign interest entitled Georgia to sue copper companies that were located in another state when



                                                 4
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 8 of 16



the companies’ copper works were discharging sulfur dioxide gas over Georgia territory, allegedly

affecting the state’s forests, orchards, and crops. Georgia, 206 U.S. at 236-37. Similarly in

Massachusetts, the Court held that the state’s quasi-sovereign interest in preserving its sovereign

territory gave it standing to challenge the EPA’s failure to issue regulations under the Clean Air

Act that would limit greenhouse gas emissions. Massachusetts, 549 U.S. at 521.

       Whether viewed as proprietary or quasi-sovereign, the territorial interest at stake in Air

Alliance is not at issue here. The injury that the States in this case identify as supporting their

standing under Air Alliance—the alleged increase in investigatory expenditures in connection with

their enforcement of state consumer protection laws—is in fact not based on their proprietary

ownership of land or of any other business interest. Nor is such an injury based on a quasi-

sovereign interest in the land or air of the States’ territories. Rather, their asserted injury stems

from the state regulatory actions that, they suggest, they would be forced to conduct in order to

compensate for an absence of regulation on the federal level, in the form of the Department’s

alleged failure to implement the GE rule.

       But regulatory actions necessarily stem from a state’s exercise of its sovereign power as a

government to regulate. Gov’t of Province of Manitoba v. Zinke, 273 F. Supp. 3d 145, 164 (D.D.C.

2017) (recognizing “the sovereign power of a state to create and enforce its laws” as a “true

sovereign interest[]”), aff’d sub nom Gov’t of Manitoba v. Bernhardt, 923 F.3d 173 (D.C. Cir.

2019). Such actions therefore do not stem from any proprietary interest of a state. See Hawaii v.

Standard Oil Co., 405 U.S. 251, 262-65 (1972) (distinguishing between a state’s proprietary

interests in its business and property, which “refer to commercial interests or enterprises,” and

governmental or sovereign interests). And absent a genuine proprietary interest or an interest

deriving from a state’s sovereign dominion over its territory, courts routinely reject such assertions



                                                  5
             Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 9 of 16



of state injury. Cf. Massachusetts v. Mellon, 262 U.S. 447, 484-85 (1923) (no cognizable injury to

a state where no “rights of person or property” or “rights of dominion over physical domain” were

at issue).

        Rather than Air Alliance, this case resembles Pennsylvania v. Kleppe, 533 F.2d 668 (D.C.

Cir. 1976), where the D.C. Circuit held that the incidental impact of the discontinuation of a federal

disaster relief program on state tax revenues did not confer standing on the state plaintiff. See id.

at 671-72. The court observed that “the unavoidable economic repercussions of virtually all federal

policies, and the nature of the federal union as embodying a division of national and state powers,

suggest to us that impairment of state tax revenues should not, in general, be recognized as

sufficient injury in fact to support state standing.” Id. at 672. The same principle applies when it

comes to state expenditures when, as here, the increase in expenditures that the states allege would,

even under their theory, result from state policy choices regarding how to allocate resources, and

the connection to the alleged federal policy would thus merely be incidental.

        B.       The Direct Connection in Air Alliance Between Hazardous Chemical
                 Accidents and Resulting Damages Is Lacking Here

        Second, even if states’ expenditures on their own regulatory priorities were sufficient to

identify a cognizable injury under a proprietary or quasi-sovereign theory of state standing, the

causation analysis here is far different from that in Air Alliance. The States attempt to analogize

their alleged expenditures on “investigation and enforcement efforts directed against fraudulent

activity by for-profit colleges and universities” to the “pocketbook injury” that the D.C. Circuit in

Air Alliance recognized as a legitimate basis for state standing. See Pl. Supp. Mem. at 3-4.

        However, in Air Alliance, the link between the challenged Delay Rule and state

expenditures “when responding to accidental releases during the delay period” was direct and

irrefutable. See Air Alliance, 906 F.3d at 1055 (quoting EPA’s proposed disaster rule as


                                                  6
        Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 10 of 16



anticipating that “promulgation and implementation of this rule would result in a reduction of the

frequency and magnitude of damages from [chemical] releases,” and that “some portion of future

damages would be prevented through implementation of a final rule”); id. at 1059 (noting

uncontested fact that accidental releases of hazardous chemicals had occurred in the past and had

cost the states money, and that such releases might happen again during the delay period). Indeed,

the Court found it significant that EPA had expressly referred to such expenditures “as an example

of why the existing [EPA] regulations needed to be strengthened.” See id.

       Here, on the other hand, there is no similar direct link between the States’ alleged

anticipated expenditures on investigating allegedly fraudulent school programs and the GE Rule,

nor is there any indication that the Department intended or predicted that the GE Rule would reduce

such expenditures. To the contrary, as previously discussed, the final GE Rule predicted that it

could cost states more money. See 2014 Final Rule, 79 Fed. Reg. at 65081 (“State and local

governments may experience increased costs as enrollment in public institutions increases as a

result of some students transferring from programs at for-profit institutions.”); cf. Def. MSJ Reply

[ECF 42], at 4 & n.1. Indeed, the GE Rule by its nature—including in particular the provisions

implementation of which the States specifically seek to compel here 2—is simply not directed at




2
  As previously explained, the States here have identified three specific alleged delays or failures
in the Department’s implementation of the GE Rule as the subjects of their challenge and therefore
must show an injury caused by each of those specific alleged delays or failures in order to establish
standing. See Def. MSJ Mem. at 21-23; Def. MSJ Reply at 4-6. Those specific alleged delays or
failures are: (1) the Department’s alleged delay in requiring schools to provide certain disclosures;
(2) the Department’s implementation of the Court’s decision in Am. Ass’n of Cosmetology Schs.
(“AACS”) v. DeVos, 258 F. Supp. 3d 50 (D.D.C. 2017); and (3) the Department’s alleged failure
to provide Draft GE Completers Lists—though as Defendant informed the Court at the May 1, 2018
hearing on the parties’ cross-motions for summary judgment, the Department has now issued those
Lists.         See     GE     Electronic    Announcement        (“EA”)      #114,     available     at
https://ifap.ed.gov/GainfulEmploymentInfo/GEDCLandEAV2.html; see also EA #118 (indicating
Final GE Completers Lists have been distributed).
                                                  7
        Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 11 of 16



preventing schools from violating state consumer protection laws in the same way that the EPA rule

at issue in Air Alliance was directed at preventing accidental hazardous chemical releases. In

particular, none of those provisions sets forth any prohibition on schools engaging in fraudulent

consumer practices, such as deceptive marketing. Rather, the GE Rule was intended to encourage

schools to prepare their students for gainful employment, such that they could earn enough money

in a recognized occupation to repay the debt they incurred to earn their degrees. Indeed, the GE

Rule identified a number of ways for schools to meet the required debt to earnings ratios; for

example, the Rule suggested that schools could provide more financial aid, improve the quality of

training that their programs provide so that their graduates could earn more, or lower their tuition

costs. 2014 Final Rule, 79 Fed. Reg. at 64,916. Any connection between such steps and the

reduction of fraudulent consumer practices would be incidental, at best. 3

       The States therefore cannot demonstrate a direct connection between the Department’s

implementation of the GE Rule and their costs in enforcing their own consumer protection laws.

Instead, they can only speculate that, if a school’s GE program were deemed failing two years in a

row, and if its students were then denied Title IV loans, and if the program then shut down as a

result, the state then would not have to worry about enforcing its consumer protection laws with

respect to that program. E.g., Pl. Opp. to Def. MSJ [ECF 39] at 5 (suggesting that, “[h]ad the

Department continued to enforce the Rule and published a second year of debt-to-earnings rates,



3
  The States again seek to rely on the fact that, in the 2014 Final Rule, the Department did point to
state lawsuits in connection with its expressed “concern[] that some for-profit institutions have
taken advantage of the lack of access to reliable information about GE programs to mislead
students.” Id. at 65,033. However, unlike in Air Alliance, there is no indication in the Final Rule
that the Department was concerned with state expenditures of funds, or aimed to reduce those
expenditures. After all, a state presumably has a certain budgetary allocation for enforcement of
its consumer protection laws, and if that allocation is not used for one thing, it will likely be used
for something else. Rather, the Department’s point was simply that certain state regulatory actions
were consistent with its concern.
                                                  8
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 12 of 16



some of these programs would have failed again, in which case they would no longer be eligible

for Title IV funding”). But the States acknowledge that a program’s ultimate failure in this scenario

would be far from certain. As they suggest, “programs that wished to avoid this fate would

necessarily need to improve their performance on the debt–to-earnings metric.” See id. And the

very structure of the GE Rule—which would not deem a program ineligible for at least two years—

was designed to allow programs to do exactly that. The notion that a significant number of programs

ultimately would lose Title IV eligibility, or that they would shut down as a result, was neither

contemplated nor intended by the GE Rule. See 2014 Final Rule, 79 Fed. Reg. at 64,916 (explaining

that, “[a]ccording to our data, the great majority of GE programs in all sectors will pass the D/E

rates measure,” and suggesting ways, as discussed above, for those that do not pass the first year to

ensure that they pass in the future). Moreover, even beyond the speculative notion that programs

would shut down, the States offer no evidence showing how a school’s loss of Title IV funding

eligibility or its improved debt-to-earnings metric would affect a state’s costs in enforcing its

consumer protection laws. See Def. Response to Pl. Supp. Br. [ECF 66], at 5 (explaining similar

flaws in the States’ previous attempt to analogize this case to Accrediting Council for Indep. Colls.

& Schs. v. DeVos, No. 16-2448 (D.D.C.)). In contrast to Air Alliance, the causation analysis here

thus fails to support the States’ standing.

        Air Alliance therefore should not affect the Court’s analysis of the States’ standing in this

case. Rather, the States’ claims should be dismissed for lack of standing for the reasons explained

in Defendant’s prior briefing.




                                                  9
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 13 of 16



II.    THE STATES HAVE PRESENTED NO EVIDENCE TO SUPPORT THEIR
       ASSERTION OF “MONETARY EXPENDITURES” RESULTING FROM THE
       DEPARTMENT ACTIONS THAT THEY CHALLENGE (Question 2)

       The States assert that their showing of monetary expenditures in this case is analogous to

that found sufficient in Air Alliance. Specifically, they assert that they have shown expenditures,

both prior to and since filing their complaint, that “respond[ed] to the harms the [GE Rule] was

intended to address.” Pl. Supp. Mem. at 5.

       However, as explained above, state expenditures in connection with their enforcement of

their own consumer protection laws are in no way parallel to the costs of responding to hazardous

chemical releases that the D.C. Circuit pointed to in Air Alliance. Indeed, the States provide no

evidence of expenditures associated with such law enforcement activities. Rather, they simply

point to the Department’s mention of certain state investigations or enforcement actions that, as

explained above, were viewed as consistent with the Department’s concerns. The Department did

not refer to state expenditures in connection with those actions, much less identify the amounts of

such expenditures. See 2014 Final Rule, 79 Fed. Reg. at 64,907-08, 65,034-35. Rather, the only

monetary figure that the Department identified in connection with those actions was a $2.5 million

settlement that states received from a company running a fraudulent web site that steered veterans

to certain colleges. See id. at 65,035.

       The States otherwise point to the closure of schools run by the Education Corporation of

America (“ECA”), as identified in a notice of supplemental authority that they filed in January.

However, the costs that the States attempted to identify in their notice of supplemental authority

did not arise from enforcement of state consumer protection laws. Rather, the States asserted that

they would incur costs in “handl[ing] student complaints and assist[ing] students in obtaining

academic transcripts, accessing information on transfer options, and understanding student loan



                                                10
         Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 14 of 16



discharge eligibility criteria,” and from accepting transferring students in schools run by the States.

Pl. Notice of Supp. Auth. [ECF 81], at 3-4. Indeed, the States’ attempt to identify costs resulting

from the closure of ECA is entirely inconsistent with its previous argument that it is the

continuation of GE programs that might otherwise have shut down, if they lost Title IV funding,

that would impose costs on the States.

       Regardless of whether the States seek to identify costs resulting from the closure of schools,

or from their continuation, they have utterly failed to provide any evidence of such costs, much

less any evidence tying such costs to the Department’s alleged failure to implement certain aspects

of the GE Rule. The failure to provide evidence of actual costs is particularly significant given the

possibility, identified above, that states might actually receive income, through settlements, as a

result of enforcing their consumer protection laws. Given that real possibility, the notion that a

given enforcement action will result in a net expenditure, rather than a net financial gain, cannot

simply be assumed. Moreover, states presumably have budgetary allocations from which they

finance enforcement activity, as well as the activities the States attempt to identify as resulting

from ECA’s closure, and much if not all of such allocations likely take the form of the salaries of

state employees who carry out such activities. Employees receiving such salaries would

presumably continue to receive them regardless of the specific activity they are working on. It is

far from clear whether the States would be able to attribute specific expenditures to a specific

enforcement action or to any efforts to help former ECA students. In any event, they have made

no attempt to do so.

       The evidentiary record in this case therefore does not support the States’ standing on a

theory of “pocketbook injury” similar to that adopted in Air Alliance.




                                                  11
        Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 15 of 16



III.   THE STATES HAVE PRESENTED NO EVIDENCE OF “HARMS” CAUSED BY
       THE DEPARTMENT’S ALLEGED DELAYS OR FAILURES AND MITIGATED
       BY ALLEGED MONETARY EXPENDITURES (Question 3)

       In Air Alliance, the D.C. Circuit made clear that the only relevant monetary expenditures,

for purposes of identifying a “pocketbook” injury that would confer states’ standing, were those

made in order to “mitigate and recover from harms that could have been prevented absent” the

challenged federal action. See Air Alliance, 906 F.3d at 1059. In their supplemental brief, the States

identify the relevant “harms” here as “the continued efforts by some for-profit educational

institutions to take advantage of students and taxpayers by requiring students to take out significant

amounts of debt to pay the high cost of tuition without giving them the skills they would need to

earn enough to repay that debt.” Pl. Supp. Mem. at 10. As evidence of such harms, the States rely

entirely on the same portions of the 2014 Final Rule cited above, referring to state actions to

enforce consumer protection laws as consistent with the concerns that the Department expressed

in the Rule. See id. at 11. However, as already explained, the 2014 Final Rule did not suggest that

states’ enforcement of their consumer protection laws served the same function as the GE Rule,

nor did it identify any evidence of state expenditures that would mitigate the harms that the GE

Rule sought to address. Nor is there a logical basis for such a connection.

       The States acknowledge that the relevant “harm,” from the perspective of the GE Rule, is

the inability of individuals to “effectively compare programs offered by different institutions in

order to make informed decisions about where to invest their time and limited educational

funding.” Id. (quoting 2014 Final Rule, 79 Fed. Reg. at 64,907). But the States nowhere suggest

that state actions to enforce consumer protection laws are aimed at providing students or potential

students with information about the likelihood that they will be able to repay their debts if they

enroll in a particular GE program, so as to inform student enrollment decisions. Much less do the



                                                 12
        Case 1:17-cv-02139-KBJ Document 84 Filed 06/03/19 Page 16 of 16



States identify any expenditures toward that goal. To the contrary, state enforcement actions would

most likely be aimed at imposing monetary penalties on schools, shutting down their programs, or

entering into a settlement agreement that results in revenues to the states. Again, the connection

between such goals and the Department’s alleged delays and failures in implementing aspects of

the GE Rule is tenuous at best. The States have not provided evidence of “harm” that would support

a “pocketbook” injury of the type the D.C. Circuit identified in Air Alliance. The States’ asserted

injury thus remains speculative, is not fairly traceable to the States’ specific allegations of delays

and failures by the Department in implementing the GE Rule, and thus cannot establish the States’

standing under the reasoning of Air Alliance.

                                          CONCLUSION

       For the foregoing reasons and those set forth in prior briefing, the States lack standing to

pursue their claims against the Department. Those claims therefore should be dismissed, and

summary judgment should be entered in favor of the Department

Dated: June 3, 2019                             Respectfully Submitted,


                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                MARCIA BERMAN
                                                Assistant Director, Federal Programs Branch

                                                _/s/ Kathryn L. Wyer
                                                KATHRYN L. WYER
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, N.W., Room 12014
                                                Washington, DC 20005
                                                Tel.: (202) 616-8475
                                                Fax: (202) 616-8470
                                                Email: kathryn.wyer@usdoj.gov
                                                Attorneys for Defendants




                                                  13
